DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Carney (US 2021/0210329) in view of Wamsley (CN 112243532 A).
Regarding claim 1, Carney teaches a mass spectrometer (Figs. 3 and 7A), comprising:
 a first vacuum chamber (“Source” chamber in Fig. 7A), which is provided with an atmospheric pressure interface (¶ 0124) communicating with an external atmospheric pressure environment and is connected to a first vacuum pump (¶ 0125), the range of working pressure P1 of the first vacuum chamber being P1>30 mbar (Fig. 7A);
a second vacuum chamber (“Source ion guide” chamber in Fig. 7A), which is connected to the first vacuum chamber by means of a vacuum interface (¶ 0127) to receive the analyte from the first vacuum chamber, and is connected to a second vacuum pump (second differential pumping region; ¶ 0127), the range of working pressure P2 of the second vacuum chamber being 0.5 mbar<P2<30 mbar (Fig. 7A); and
a third vacuum chamber (Fig. 7A), which is connected to the second vacuum chamber by means of a vacuum interface to receive the analyte from the second vacuum chamber, and is connected to a third vacuum pump (third differential pumping region; ¶ 0133).
Carney fails to further teach that the first vacuum pump or the second vacuum pump being used as a forepump of the third vacuum pump.
Wamsley teaches a spectrometer comprising a plurality of vacuum chambers and a split-flow turbomolecular vacuum pump, wherein the first vacuum chamber uses a vacuum pump that is used as a forepump for the turbomolecular vacuum pump (page 36, paragraph 13).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate Carney’s first vacuum pump as a forepump of the third vacuum pump, because using a first vacuum pump as the forepump for a subsequent vacuum pump is known and used in the art, as shown in Wamsley, and can converse space inside the spectrometer device.
Regarding claim 2, Carney in view of Wamsley teaches the mass spectrometer according to claim 1, wherein both the said first vacuum pump and the said second vacuum pump are roughing pumps (¶ 0027).
Regarding claim 6, Carney in view of Wamsley teaches the mass spectrometer according to claim 1, wherein a radio frequency ion guide apparatus (¶ 0310, 0318) is arranged in the second vacuum chamber, and is used for guiding ions to pass through the second vacuum chamber and then enter the third vacuum chamber.  
Regarding claim 7, Carney in view of Wamsley teaches the mass spectrometer according to claim 1, but fails to explicitly teach that the said atmospheric pressure interface is a capillary, a cylindrical aperture or a conical aperture.  However Carney teaches that the atmospheric pressure interface may comprise an ion inlet assembly (¶ 0124).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to recognize that Carney’s atmospheric pressure interface would be a capillary, a cylindrical aperture or a conical aperture, because a typical ion inlet assembly in the art would have a capillary, a cylindrical aperture or a conical aperture.
Regarding claim 8, Carney in view of Wamsley teaches the mass spectrometer according to claim 1, wherein the said vacuum interface is a cylindrical aperture, a conical aperture or a combination thereof (ring shape; ¶ 0126). 
Regarding claim 9, Carney in view of Wamsley teaches the mass spectrometer according to claim 1, wherein the said third vacuum pump is a turbo molecular pump (¶ 0195), and a mass analyzer is arranged in the third vacuum chamber (¶ 0134).
Regarding claim 10, Carney in view of Wamsley teaches the mass spectrometer according to claim 9, wherein the said mass analyzer is a quadrupole mass analyzer or an ion trap mass analyzer (¶ 0072). 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Carney (US 2021/0210329) in view of Wamsley (CN 112243532 A), in further view of Papanastasiou (US 2016/0049285).
Regarding claim 3, Carney in view of Wamsley teaches the mass spectrometer according to claim 2, but fails to further teach that the range of a pumping speed S1 of the first vacuum pump is one selected from the following ranges: S1<1 L/min or S1<2 L/min or S1<3 L/min or S1<4 L/min or S1<5 L/min.
Papanastasiou teaches a spectrometry system comprising a plurality of vacuum chambers wherein the overall pumping speed is .01-5 L/min (¶ 0045).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate a speed of 5 L/min in Carney’s first vacuum pump, since such speed is known and used in the art.
Regarding claim 4, Carney in view of Wamsley teaches the mass spectrometer according to claim 2, but fails to further teach that the range of a pumping speed S2 of the second vacuum pump is one selected from the following ranges: S2<10 L/min or S2<20 L/min or S2<30 L/min or S2<40 L/ or S2<50 L/min.
Papanastasiou teaches a spectrometry system comprising a plurality of vacuum chambers wherein the overall pumping speed is .01-5 L/min (¶ 0045).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate a speed of less than 10 L/min in Carney’s second vacuum pump, since such speed is known and used in the art.
Regarding claim 5, Carney in view of Wamsley teaches the mass spectrometer according to claim 1, but fails to further teach an electrostatic focusing unit or an aerodynamic focusing unit is arranged in the first vacuum chamber; and it is used for focusing ions in the gas flow entering the first vacuum chamber from the atmospheric pressure interface, into a path for transmission to the second vacuum chamber.
Papanastasiou teaches a spectrometry system comprising a plurality of vacuum chambers wherein an electrostatic field is used as a focusing means (¶ 0022).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate an electrostatic focusing unit in Carney’s gas transmission path, because electrostatic fields are well known and used in the art as a focusing means, as shown in Papanastasiou.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881